Order entered May 22, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00376-CR

                             FREDRICK CARSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-54167-P

                                          ORDER
       We GRANT Official Court Reporter Lisabeth L. Kellett’s May 19, 2014 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due THIRTY

DAYS from the date of this order.

       The clerk’s record has not been filed and is now overdue. We ORDER the Dallas

County District Clerk to file the clerk’s record within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to Official Court Reporter Lisabeth L. Kellett, Dallas County District Clerk Gary

Fitzsimmons, and the Dallas County District Clerk, Criminal Records Division.

                                                     /s/   LANA MYERS
                                                           JUSTICE